 Case: 2:19-cv-00025-CDP Doc. #: 28 Filed: 08/22/19 Page: 1 of 1 PageID #: 92




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             NORTHERN DIVISION

JANE DOE,                                )
                                         )
           Plaintiff,                    )
                                         )
     vs.                                 )      Case No. 2:19 CV 25 CDP
                                         )
MICHELLE CHAPMAN,                        )
                                         )
           Defendant.                    )

                                   ORDER

      IT IS HEREBY ORDERED that this case is unsealed.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 22nd day of August, 2019.
